Citation Nr: 0309929	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-11 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability, 
including degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In August 2002, a videoconference hearing 
was conducted before the undersigned Acting Veterans Law 
Judge.  

While the case was pending at the Board, the veteran wrote 
that he had moved to Texas.  The RO should take action to 
transfer the veteran's file to the appropriate VA RO.  


REMAND

In March 2003, the Board undertook additional development on 
the claim itemized above, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  This has been completed.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the March 2003 development, the Board 
obtained the report of a VA examination, which was completed 
in April 2003.  This evidence has not been considered by the 
RO.  Moreover, the examiner failed to provide answers to some 
of the questions posed by the Board.  Accordingly, the Board 
cannot proceed with final appellate consideration of the 
veteran's claim at this time.  Further development is 
required and the RO must be afforded an opportunity to 
consider the veteran's claim in the first instance in light 
of the additional evidence.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The RO should inform 
the veteran of the specific types of 
evidence that would help establish his 
claim and should indicate to him which 
evidence he is responsible for obtaining 
and which evidence VA will obtain for 
him.  

2.  Upon completion of the above 
procedures, the RO should, if possible, 
return the case to the VA examiner who 
evaluated the veteran in April 2003 for 
answers to the questions posed below.  If 
that examiner is unavailable, the RO 
should schedule the veteran for another 
orthopedic examination to show the nature 
and extent of his lumbar degenerative 
disc disease.  The examiner should be 
requested to provide a medical opinion as 
to the following questions:

a.  Is it at least as likely as not 
that the low back symptoms that were 
noted in service were etiologically 
related to the back injury that the 
veteran sustained prior to service?  

b.  If so, did the manifestations 
that were noted in service represent 
temporary flare-ups of the pre-
existing condition or a permanent 
increase in the basic disability?  

c.  If the manifestations noted in 
service represented a permanent 
increase in the basic disability, 
did they represent the natural 
progress of the condition or, 
rather, an increase in disability 
beyond natural progress?  

In addition, and to the extent possible, 
the examiner should distinguish any 
contrary medical opinions in the file, 
particularly those by Dr. Gigliotti in 
October 1998 and Dr. Ciccone in March 
2001 and October 2001 (flagged in the 
claims file).  

3.  The RO should then again consider the 
issue of entitlement to service 
connection for a back disability, 
including degenerative disc disease of 
the lumbar spine.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the June 2002 supplemental 
statement of the case.  If any action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



